Citation Nr: 1826811	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-30 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability. 

2. Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected right knee disability. 

3. Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected right knee disability. 

4. Entitlement to service connection for right upper extremity neuropathy and/or radiculopathy, to include as secondary to a service-connected right knee disability. 

5. Entitlement to service connection for left upper extremity neuropathy and/or radiculopathy, to include as secondary to a service-connected right knee disability. 

6. Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected right knee disability. 
7. Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder (MDD) and a nervous condition, to include as secondary to a service-connected lumbar disability. 

8. Entitlement to service connection for right knee arthritis secondary to service-connected right knee patellar tendinitis. 

9. Entitlement to a rating in excess of 20 percent for a back disability. 
 

ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1991 to July 1994. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In a June 2015 rating decision issued by the RO, the Veteran was granted service connection for a stomach disability.  As this represents a full grant of the benefits sought on appeal, this issue is no longer before the Board for adjudication and will not be discussed further.

The issues of entitlement to service connection for a left knee disability, entitlement to service connection for a right ankle disability, entitlement to service connection for a left ankle disability, entitlement to service connection for right upper extremity neuropathy, entitlement to service connection for left upper extremity neuropathy, entitlement to service connection for a cervical spine disability, entitlement to service connection for right knee arthritis secondary to service-connected right knee patellar tendinitis, and entitlement rating in excess of 20 percent for a back disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a diagnosed psychiatric disability. 


CONCLUSION OF LAW
	
The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed entitlement to service connection for an acquired psychiatric disability, to include MDD and a nervous condition, as secondary to a service-connected back disability. 

Service treatment records (STRs) are silent for complaints, symptoms, treatment, or diagnoses related to any acquired psychiatric disability during active service.  

A review of the post-service evidence of record does not indicate that the Veteran has received treatment for any acquired psychiatric disability, nor is there any evidence that the Veteran has been diagnosed with any disability manifested by such complaints.  

In May 2015, the Veteran was afforded a VA mental disorders examination.  Based on a review of the record and a mental status examination of the Veteran, the examiner found that the Veteran did not have, or had ever been diagnosed with a mental disorder. 

While the Veteran is competent to report observable symptoms, he is not competent to provide a diagnosis of a psychiatric disability as that requires medical expertise and testing that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis in this case. 

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, there is no evidence of record showing that the Veteran has a diagnosed psychiatric disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a psychiatric disability is not warranted.  38 U.S.C.A. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder (MDD) and a nervous condition is denied.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims are decided.  

With regard to the Veteran's claim for entitlement to service connection for a left knee disability, a review of the record shows that the Veteran was afforded VA examinations for his claimed left knee disability in August 2012, May 2013, August 2013, and August 2016.  However, the Board finds those VA examinations inadequate for adjudication purposes.  The August 2012 VA examiner did not adequately address direct service connection, nor did the examiner adequately address the Veteran's contention that his left knee disability is secondary to his service-connected right knee disability.  Further, the remaining VA medical opinions are silent as to the nature and etiology of the Veteran's left knee disability.  The Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present left knee disability.  

With regard to the Veteran's claims for entitlement to service connection for right and left ankle disabilities, a review of the record shows that the Veteran was afforded a VA examination for his claimed ankle disabilities in August 2012.  However, the Board finds the VA examination inadequate for adjudication purposes.  Specifically, the August 2012 VA medical examiner did not adequately address direct service connection, nor did the examiner adequately address the Veteran's contention that his ankle disabilities are secondary to his service-connected right knee disability.  Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present right and left ankle disabilities.

With regard to the Veteran's claims for entitlement to service connection for right and left upper extremity neuropathy, a review of the record shows that the Veteran was afforded VA examinations for his claimed upper extremity neuropathy in August 2012, August 2013, August 2014, and May 2015.  However, the Board finds those VA examinations inadequate for adjudication purposes.  Specifically, the August 2012 and August 2013 VA examiners found that the Veteran did not have right or left upper extremity neuropathy or radiculopathy.  Then, an August 2014 VA examiner found symptomatology consistent with neuropathy.  However, the opinion provided regarding the nature and etiology of the Veteran's upper extremity neuropathy was internally inconsistent.  The opinion first stated that "they may share a common etiology," but that a nexus could not be established.  Then, a May 2015 VA examiner stated that a medical opinion could not be rendered, but then rendered a negative etiology opinion.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present right and left upper extremity neuropathy.  

With regards to the Veteran's claim for entitlement to service connection for a cervical spine disability, a review of the record shows that the Veteran was afforded VA examinations in August 2012 and May 2015.  However, the Board finds those VA examinations inadequate for adjudication purposes.  Specifically, the August 2012 VA examiner did not adequately address direct service connection, nor did the examiner adequately address the Veteran's contention that his cervical spine disability is secondary to his service-connected right knee disability.  Further, the May 2015 VA opinion was silent as to the nature and etiology of the Veteran's cervical spine disability.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present cervical spine disability.  

With regards to the Veteran's claim for entitlement to service connection for right knee arthritis secondary to service-connected right knee patellar tendinitis, a review of the record shows that the Veteran was afforded a VA examination in August 2012.  At that time, the VA examiner did not adequately address the Veteran's contention that his right knee arthritis was secondary to his service-connected right knee patellar tendinitis.  The Board notes that the August 2012 VA examination indicated imaging studies were performed, which showed the Veteran had degenerative or traumatic arthritis of the right knee.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine whether he has right knee arthritis that was caused or aggravated by his service-connected right knee patellar tendinitis.

With regards to the Veteran's claims for an increased disability rating for his back disability, a review of the record shows that the Veteran was last afforded a VA examination in August 2016.  VA examinations for a musculoskeletal disability must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2017).  The Board has reviewed the August 2016 VA examination report and conclude that the findings do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  Specifically, the August 2016 VA examination report does not report whether there was pain in weight-bearing and nonweight-bearing motion.  Therefore, the Board finds that further examination is necessary. 

Additionally, current treatment records should be identified and obtained before a decision is made in this appeal. 

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination with an examiner with sufficient expertise to determine the nature and etiology of any currently present left knee disability.  The examiner should review the claims file and indicate that review in the report.  Any indicated studies should be performed.  

Based upon the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified left knee disability is etiologically related to the Veteran's active service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified left knee disability was caused or chronically worsened by a service-connected disability.  

The rationale for all opinions expressed must be provided

3. Then, schedule the Veteran for a VA examination with an examiner with sufficient expertise to determine the nature and etiology of any currently present right and left ankle disabilities.  The examiner should review the claims file and indicate that review in the report.  Any indicated studies should be performed.  

Based upon the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified right and/or left ankle disabilities are etiologically related to the Veteran's active service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified right and/or left ankle disabilities were caused or chronically worsened by a service-connected disability.  

The rationale for all opinions expressed must be provided

4. Then, schedule the Veteran for a VA examination with an examiner with sufficient expertise to determine the nature and etiology of any currently present right and left upper extremity neuropathy.  The examiner should review the claims file and indicate that review in the report.  Any indicated studies should be performed.  

Based upon the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified right and/or left upper extremity neuropathy is etiologically related to the Veteran's active service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified right and/or left upper extremity neuropathy was caused or chronically worsened by a service-connected disability.  

The rationale for all opinions expressed must be provided

5. Then, schedule the Veteran for a VA examination with an examiner with sufficient expertise to determine the nature and etiology of any currently present cervical spine disability.  The examiner should review the claims file and indicate that review in the report.  Any indicated studies should be performed.  

Based upon the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified cervical spine disability is etiologically related to the Veteran's active service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified cervical spine disability was caused or chronically worsened by a service-connected disability.  

The rationale for all opinions expressed must be provided

6. Then, schedule the Veteran for a VA examination with an examiner with sufficient expertise to determine the nature and etiology of any right knee arthritis.  The examiner should review the claims file and indicate that review in the report.  Any indicated studies should be performed.  

Based upon the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that right knee arthritis was caused or chronically worsened by a service-connected disability, to specifically include right knee patellar tendinitis.  

The rationale for all opinions expressed must be provided

7. Then, schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  The examiner should provide all information required for rating purposes.

8.  Confirm that the VA examination reports and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

9.  Then, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


